Order filed, June 25, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00440-CR
                                 ____________

            EX PARTE VIDAL ALEXANDER REYES, Appellant



           On Appeal from the County Criminal Court at Law No 10
                            Harris County, Texas
                       Trial Court Cause No. 1946698


                                      ORDER

      The reporter’s record in this case was due June 12, 2014. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Bonnie Rodriguez, the substitute court reporter, to file the record
in this appeal within 10 days of the date of this order.

                                   PER CURIAM